Citation Nr: 1444404	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  14-23 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II (diabetes).
 
2.  Entitlement to a separate compensable rating for erectile dysfunction secondary to service-connected diabetes.  

3.  Entitlement to an initial disability rating in excess of 30 percent for hypertension with diabetic nephropathy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1960 to December 1989.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

During the pendency of this appeal, a June 2014 rating decision granted a separate rating of 30 percent for hypertension with diabetic nephropathy.  As that disability is a complication associated with the Veteran's diabetes it is also on appeal as part and parcel of the Veteran's appeal for an initial rating in excess of 20 percent for diabetes.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2013).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the appeal, the Veteran expressly raised the matter of unemployability.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's diabetes required oral hypoglycemic agents and restricted diet, but did not require restriction of activities.

2.  Throughout the rating period on appeal, the Veteran's erectile dysfunction has been characterized by a loss of erectile power, but with no physical deformity of the penis.

3.  Throughout the appeal period, the Veteran's hypertension with diabetic nephropathy has been manifested by diastolic pressure of no more than 94 and systolic pressure of no more than 186.  It was not manifested by constant albuminuria with some edema, definite decrease in kidney function, or hypertension warranting at least a 40 percent rating under Diagnostic Code 7101.  


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. §§ 1155, 5101, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2013).

2.  The criteria for a separate compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.115b, 4.119 Diagnostic Codes 7522, 7913 (2013).

3.  The criteria for a rating in excess of 30 percent for hypertension with diabetic nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, 4.124a, Diagnostic Codes 7101, 7541, 7913 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004).  

The current matters arise from a disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2013).

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's VA and private medical records and lay statements are of record.  The Veteran was provided VA examinations in June 2011 and April 2014.  The examination reports reflect that the examiners reviewed the Veteran's record, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and rendered findings pertinent for consideration under the applicable schedular rating criteria.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria 

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.



Analysis 

The Board notes it has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Diabetes 

The Veteran's diabetes is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013), which provides a 20 percent rating for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  The Court has defined the "regulation of activities" as the "avoidance of strenuous occupational and recreational activities," and concluded that medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2013).  Non-compensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

The Board notes that the rating criteria for Diagnostic Code 7913 are successive.  In other words, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Therefore, if any criterion is not met at a particular level, the Veteran can only be rated at the level that does not require the missing component.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (noting that the conjunctive "and" in a statutory provision means that all of the listed conditions must be met). 

Treatment record from Dr. Hobbs, M.D., indicated that the Veteran's diabetes was treated with glucovance, a combination of glyburide and metformin.  

The June 2011 VA examination report indicated that the Veteran had not required hospitalizations or surgery due to his diabetes, had no history of neoplasms, had no episodes of ketoacidosis or hypoglycemic reactions, and had not required regulations of activities, but was treated with a special diabetic diet, an oral hypoglycemic, and insulin.  The Veteran denied neurological symptoms, diabetes-related skin problems, and bladder or bowel symptoms other than erectile dysfunction.  The examiner noted that the Veteran's course since onset had been stable.  Upon examination, the Veteran's peripheral pulses were intact, he had good capillary refill in his upper and lower extremities, sensory examination was normal, motor examination was normal, and there no evidence of edema.  The examiner confirmed a diagnosis of diabetes and opined that it had a negative effect on the Veteran's occupation and daily activities, due to the need for frequent medication and access to food and bathrooms.  

Diabetic foot examination notes dated April 2011 through July 2013 were within normal limits, except for microtrauma to his toenails related to ill-fitting footwear during exercise.  VA skin assessments in September 2010 revealed no impairment or abnormality in sensory perception, moisture, activity, mobility, nutrition, or friction.  A September 2010 treatment record indicated that the Veteran experienced occasional symptoms of hypoglycemia when he did not eat enough food.  It also noted that the Veteran walked six miles every other day.  The Veteran was reminded not to miss meals and to eat adequate amounts prior to exercise.

In his August 2013 notice of disagreement, the Veteran asserted that his diabetes required him to adhere to a strict diet and regulate his exercise.  

The Veteran was provided another VA examination in April 2014.  The examiner stated that the Veteran's diabetes was managed by a restricted diet and prescription oral hypoglycemic agents, but had not required medically prescribed regulation of activities.  With regard to frequency of care, the Veteran was noted to have visited diabetic care for episodes of ketoacidosis and hypoglycemia less than twice a month.  He had not required hospitalizations for episodes of ketoacidosis or hypoglycemia and he had not experienced progressive unintentional weight or strength loss attributable to his diabetes.  

As noted above, while the Veteran requires an oral hypoglycemic agent and a restricted diet meeting the requirement for a 20 percent disability rating, he does not require regulation of activities and therefore does not meet the criteria for a 40 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  In this case, the VA examination reports specifically indicated that the Veteran's diabetes did not require regulation of activities and VA treatment records repeatedly noted that he exercised regularly, including walking up to six miles every other day.

The Board has not overlooked the Veteran's statements with regard to the severity of his diabetes or his need to regulate his exercise activities.  As noted above, the Veteran has asserted that his physical activities were restricted.  He is competent to report on factual matters of which he has firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is not competent, however, to provide medical opinions, specifically as to whether his diabetes renders regulation of his activities medically necessary.  As such, the objective medical findings provided by the Veteran's VA examination reports and treatment records are accorded greater probative weight.  

As the preponderance of the evidence is against the claim for an initial rating in excess of 20 percent, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2013), the Veteran's erectile dysfunction is currently rated as a noncompensable complication, which is part of the disease process.  The Veteran was granted special monthly compensation under 38 U.S.C. § 1114(k) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.350(a) (2013) for loss of use of a creative organ, effective April 14, 2010.  Nonetheless, pursuant to Note (1), the Board must determine whether a separate compensable rating is warranted.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2013).

Under Diagnostic Code 7522, a 20 percent disability rating is assigned for a penis deformity with a loss of erectile power.  This is the sole disability rating provided under this diagnostic code provision.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013).  

VA examination reports, medical treatment records, and the Veteran's lay statements indicate that he had erectile dysfunction that was resistant to medication.  The June 2011 VA examination report noted that the Veteran's penis, testicles, spermatic cord, and epididymis were normal.  The June 2011 examiner also noted that the Veteran's erectile dysfunction had no effect on his usual occupation or daily activities.  

The April 2014 VA examination report indicated that the Veteran was unable to achieve an erection sufficient for penetration and ejaculation, even with medication.  The examiner stated that the Veteran's penis, testes, epididymis were not examined, per the Veteran's request, but he reported normal anatomy with no deformities or abnormalities.  The examiner opined that the Veteran's erectile dysfunction did not impact his ability to work. 

Although the evidence of record indicates that the Veteran has erectile dysfunction with loss of erectile power, in the absence of evidence of deformity, a separate compensable rating is not warranted and it is considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2013).  

As the preponderance of the evidence is against granting a separate compensable rating for erectile dysfunction, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension with Diabetic Nephropathy

The Veteran's hypertension with diabetic nephropathy is rated 30 percent under 38 C.F.R. § 4.115b, Diagnostic Code 7541 (2013) as renal dysfunction due to diabetes.

Under Diagnostic Code 7541, a 30 percent rating is warranted due to albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  Id.  A 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  Id.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  A 100 percent evaluation is assigned for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.  

Under Diagnostic Code 7101, a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominately 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  A 40 percent rating is warranted for diastolic pressure of predominantly 120 or more.  Id.  

The June 2011 VA examiner diagnosed the Veteran with renal nephropathy, secondary to diabetes, but noted that the Veteran had no edema.  The June 2011 examiner opined that the Veteran's renal nephropathy and hypertension had no effect on his usual occupation or daily activities.  

A urine analysis order by Dr. Acuna, M.D., dated in January 2012, indicated that the Veteran's BUN, creatinine, total protein, and albumin levels were within normal limits, but his microalbumin and albumin and creatinine ratio were elevated.  

VA treatment records noted that the Veteran's blood pressure readings were 151/87, 136/86, 164/86, 155/87, and 150/89 in June 2011, 156/89 and 162/87 in May 2012, 149/84 in August 2012, 164/94 in May 2013, 186/86 in June 2014.  Treatment notes in July 2013, September 2013, and June 2014 indicated that the Veteran did not have edema. 

The April 2014 VA examination report noted that the Veteran had diabetic nephropathy due to his diabetes.  The examiner noted that a urine analysis in 2011 indicated the presence of microalbuminuria.  The examiner indicated that the Veteran had renal dysfunction, but had no signs or symptoms because of his renal dysfunction.  It was further noted that he had not required continuous medication or regular dialysis, did not have hypertension or heart disease due to renal dysfunction or a kidney condition, and did not have symptomatic renal tubular disorder, frequent attacks of pyonephrosis, kidney, ureteral, or bladder calculi, recurrent symptomatic urinary tract or kidney infections, voiding dysfunction, neoplasms, or metastases.  He also had not had a kidney transplant, kidney removal, or any other pertinent physical findings.  The examiner noted that laboratory studies from September 2013 indicated that the Veteran's BUN, estimated glomerular filtration rate (EGFR), and red blood cells per high-power field (RBC's/HPF) levels were normal.  However, he had microalbuminuria, but no gross proteinuria.  The examiner opined that the Veteran's kidney condition did not impact his ability work.

After careful review of the clinical findings, the Board finds that the Veteran did not have symptoms more nearly approximating constant albuminuria with some edema or definite decrease in kidney function or hypertension at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  While the September 2013 urinalysis indicated that the Veteran had elevated microalbumin levels, he did not have gross proteinuria and his BUN, EGFR, RBC's/HPF, and albumin levels were normal.  The examiner noted that the Veteran had microalbuminuria but not gross proteinuria.  Additionally, with the exception of an isolated instant of trace edema, VA treatment records consistently noted that the Veteran did not have edema.  Moreover, the Veteran's blood pressure readings throughout the appeal period do not show diastolic pressure of 120 or more.  As such, a 40 percent disability rating under Diagnostic Code 7101 is not warranted.  Id.  As the evidence is against finding that the Veteran has constant albuminuria with some edema, definite decrease in kidney function, or warrants a 40 percent rating under Diagnostic Code 7101, a rating in excess of 30 percent for hypertension with diabetic nephropathy is not warranted.

As the preponderance of the evidence is against granting a rating in excess of 30 percent for hypertension with diabetic nephropathy, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for extraschedular consideration.  Thun v. Peake, 22 Vet App 111 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as, marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2013).  Here, the rating criteria more than reasonably describe the Veteran's disabilities and symptomatology.  The Veteran has not submitted evidence indicating that either disability constitutes "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2013).  

With regard to his diabetes, fluctuating blood sugar levels, hypoglycemia, and the need for oral hypoglycemic agents and restricted diet are contemplated by the 20 rating assigned.  With regard to the Veteran's hypertension with diabetic nephropathy, his elevated blood pressure readings, microalbuminuria, and isolated trace edema are contemplated by the assigned 30 percent rating.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms associated with diabetes and hypertension with diabetic nephropathy are more than adequately contemplated by the respective 20 and 30 percent disability ratings assigned.  Furthermore, ratings in excess of 20 and 30 percent are provided for when warranted, but the medical evidence of record is against finding that such manifestations were present in this case.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2013) are not met.  

Consequently, the Board finds that the available schedular evaluations are adequate.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the Veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes is denied.

Entitlement to a separate compensable rating for erectile dysfunction is denied.  

Entitlement to an initial rating in excess of 30 percent for hypertension with diabetic nephropathy is denied.  


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claim for entitlement to a TDIU due to service-connected disabilities.

As noted above, the Veteran is currently unemployed.  VA examinations of record have indicated that the Veteran's service-connected disabilities impaired his abilities to perform his usual occupation.  Nonetheless, the examination reports of record provide insufficient information to determine whether any of the Veteran's service-connected disabilities, alone or in combination, preclude the Veteran from securing or following substantially gainful occupation consistent with his education and experience.  Accordingly, a VA examination is warranted prior to adjudicating the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the record all VA treatment records from April 2014 to present from the VA Pacific Islands Health Care System.   

2.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate whether his service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

The specialist is requested to address the impact of the Veteran's service-connected disabilities (including adjustment disorder with depressed mood; hypertension with diabetic nephropathy; bilateral shoulder osteoarthritis, bursitis; diabetes mellitus, type II with erectile dysfunction; dry eye condition; gout of the bilateral wrists, knees, and ankles; tinnitus; healed corneal abrasion, left eye; hearing loss; and umbilical hernia) on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the functional effects of the Veteran's service-connected disabilities.

A complete rationale should be given for any opinion provided.

3.  Thereafter, readjudicate the claim of entitlement to a TDIU, to include with consideration of all evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


